Citation Nr: 0613477	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  99-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to recognition as the helpless child of the 
deceased veteran for the purpose of entitlement to death 
benefits. 


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran served on active duty from July 1943 to January 
1944.  The veteran died in November 1964

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in August 1998 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Indianapolis, Indiana.  Appellant now resides within 
the jurisdiction of the RO in Chicago, Illinois.  

This matter was remanded in June 2000 and June 2003 in order 
to schedule a hearing for the appellant before a Veteran Law 
Judge in Washington, D.C.  Following the June 2003 Board 
remand, the veteran was scheduled for a hearing in March 
2004, but was unable to attend.  She again was schedule for 
hearing in May 2005, but requested a postponement.  A hearing 
was rescheduled for May 2006 and the appellant was notified 
of such a hearing in a letter dated in December 2005.   The 
record indicates that the appellant failed to show to the May 
2006 hearing and did not provide cause for fail to show.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is again required in this case.  The 
appellant seeks dependency and indemnity compensation 
benefits as a helpless child of the veteran.  
Under the appellant's circumstances, in order for her to be 
recognized as the child of the veteran it must be shown that 
she became permanently incapable of self-support before 
reaching the age of 18 years and that she is unmarried.

The record reflects that the appellant married in June 1965.  
However, in a July 1998 report of contact, appellant 
indicated that she had been married for only four years.  
Therefore, she contends that she can again qualify as a child 
of the veteran, presumably under the provisions of 38 C.F.R. 
§ 3.55(b)(1)(2).  However, there is no documentation showing 
the appellant is no longer married.  The Board cannot apply 
the pertinent laws and regulations without this factual 
information.      

If the appellant does not have a disqualifying marital 
impediment, then she might be eligible for death pension 
benefits if she can show that she is an adult helpless child. 
To do so, a "child" must have been shown to have become 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
See 38 C.F.R. § 3.356(a) (2005); Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  

Finally, a review of the file shows that the appellant was 
never furnished with an adequate VA letter outlining the 
applicable duty to notify and duty to assist provisions of 
the Veterans Claims Assistance Act (VCAA), concerning her 
claim for entitlement to recognition as the helpless child of 
the deceased veteran for the purpose of entitlement to death 
benefits.   A June 2003 VA letter provided the appellant an 
opportunity to submit additional information that may help 
her case, but did include an explanation as to what evidence 
was required to prove her claim.  As such, the appellant 
should be provided with the requisite VCAA letter.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations are 
satisfied in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West Supp. 2005).  
Specifically, the appellant must be informed 
(1) of the information and evidence not of 
record that is necessary to substantiate a 
claim of entitlement to recognition as the 
helpless child of the deceased veteran for 
the purpose of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151, (2) of the 
information and evidence that VA will seek 
to provide, (3) of the information and 
evidence that the veteran is expected to 
provide, and (4) request that the veteran 
provide any evidence in her possession that 
pertains to the claim. She also must be 
informed of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) 
(West Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Veterans Benefits Act of 2003, 
38 U.S.C. §§ 5109B, 7112.  A record of her 
notification must be incorporated into the 
claims file.

2.  Request that appellant provide a 
marital history, including any supporting 
documentation in her possession.  
Obtaining a specific and accurate account 
of the appellant's marital history is 
essential to her case. 

3.	After completion of #2 above, and only 
if  the appellant does not have a 
disqualifying marital impediment, the RO 
should ask the appellant to provide 
documentation in support of her claim that 
she met the requirements for status as a 
helpless child prior to her 18th birthday.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
review the claims file and re- adjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






